 NEW VISION DISPLAYNew Vision Display,Inc.andRonald Hugar. Case2-CA-12949January 4, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MLMBERS JENKINSAND KENNEDYOn September24, 1973.Administrative Law JudgeElbert D.Gadsden issued the attached Decision inthis proceeding.Thereafter,Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, New Vision Display,Inc.,New York, New York, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.CHAIRMAN MILLER, dissenting:In my view, Hugar was discharged for just cause(repeated lateness) at a time when Respondent hadno union animus whatever. In fact, the only recordevidence as to Respondent's attitude about unions ator prior to the discharge was that if the employeeswanted a union, they should be sure they got a goodone.Hugar, having been discharged for cause, went tothis Board's office and charged, without foundation,as I see it and as Respondent's president saw it, thathe had been discharged for union activity.The reaction of Respondent's president was (un-derstandably if perhaps not wholly rational) thatHugar must, all along, have been engaging in apersonal vendetta against him, both in filing thebaseless charges and in his attempts to organize aunion, and he said so to Hugar when Hugar came tosee him seeking reemployment. It is these remarksupon which the Administrative Law Judge relied toestablish "animus." In my view, they show only thatRespondent's president had been angered by Hugar'sbaseless charge, and fall far short of establishing that127Hugar had been discharged in an effort to quell theunion activity.IWould dismiss the complaint in its entirety.iWe herebycorrect an inadvertent error in the first paragraph of theAdministrative Law Judge'sDecision to reflect that the charge herein wasfiled on April13, 19732 In adopting the Administrative Law Judge's conclusion that Respon-dent's discharge of Ronald Hugar was substantially motivated by unionanimus, we note that Respondent's president,Weishar. gaveparticularlyclear indication of such motivation in telling Hugar that he considered himtobe irresponsible for taking on the activity of organizingtheUnionbecause hefelt that Hugar was out to get him or on a personal vendetta and,also, in questioning Hugar as to why there had been so much secrecy inorganizing the Union Furthermore,Respondent's president told Hugar atthe outset of their conversation that he could not possibly begin to discussHugar's reinstatement because he had receiveda copy ofthe charge fromthe NLRB.The chargealleged that Hugar had been terminated because ofhis union activitiesDECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge: Upona charge' of unfair labor practices filed by Ronald Hugar,an individual, on April 3, 1973, against New VisionDisplay, Inc., herein called the Respondent, the GeneralCounsel of the National Labor Relations Board issued acomplaint against Respondent on June 28, 1973, allegingthatRespondent had engaged in unfair labor practices inviolation of Section 8(a)(3) and (1) and Section 2(6) and (7)of the National LaborRelationsAct, asamended, hereincalled the Act. Respondent filed an answer which, inrelevant part, denied the filing and the service of the chargeby Ronald Hugar; that it is an employer engaged incommerce: that the Union is a labor organization withinthe meaning of the Act; or that its discharge of employeeRonald Hugar was related to any unfair labor practices.A hearing in the above matter was held before me atNew York, New York, on July 17, 1973. Counsel forRespondent elected not to submit a brief but a brief hasbeen received from the General Counsel and has beencarefully considered.The Alleged Unfair Labor Practices: Backgroundand Sequence of EventsDuring and prior to August 1972 and July 31, 1973,JosephWeishar (JoeWeishar) was and is the chiefstockholder and president of the corporate Respondentlocated at 155 East 23rd Street, New York, New York,which is engaged in the manufacture and design ofmerchandising display and promotional equipment (cloth-ing racks and graphic pieces which usually enhance theappearance and value of a product). Also during thesubject year and the year prior thereto, Respondent'saggregate gross receipts from sales(services rendered)totaled$350,000. In October 1972, employee RonaldHugar was employed by Respondent as a display carpenteruntil he was discharged and not reemployed by Respon-dent, allegedly for repeatedly reporting to work late. PrioriThepleadings place in issue the facts relating to the filing and serviceof the charge herein. However,the facts established that the charge wasfiled and properly served as set forth herein208 NLRB No. 15 128DECISIONSOF NATIONALLABOR RELATIONS BOARDtoHugar's discharge,Respondent discharged a fellowemployee allegedly for lateness and thereafter, Hugaralleges, out of the concern of fellow employees over thatemployee's discharge, he and other employees initiated anorganizing campaign on behalf of the Union on or aboutApnl 9, 1973, and as a consequence thereof, he wasdischarged and refused reinstatement by Respondentbecause of such union activity.The issues in this case are:1.The jurisdictional status of the employer.2.Whether the charge in this case was filed by theChargingPartyand was properly served upon theRespondent.3.Whether Respondent discharged employee RonaldHugar on April 11, 1973, because of his union activities inviolation of Section 8(a)(3) and (1) of the Act.Upon the entire record in this case and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACT1.JURISDICTIONA.The Filing and Service of the ChargeThe evidence concerning the issue relating to the filingand service of the charge in this case consists of a signedcharge, dated April 13, 1973, an affidavit of service of saidcharge dated April 16, 1973, and a union card, all of whichare signed by Ronald Hugar and credibly substantiated byHugar at the hearing. In evaluating this evidence, it is clearthat the signature on the charge is the same as the signatureon the union card, as acknowledged by Hugar. Hence,considering the foregoing evidence and the presumption ofregularitieswhich attaches to the filing of the charge andthe records of the Board, I conclude and find that thecharge in this case was filed by Hugar on April 13, 1973,and was thereafter properly served upon the Respondenton April 16, 1973.B.The Business of the RespondentRespondent. a New York corporation with its principalplace of business being located in the city and State of NewYork, herein called the plant, is engaged in the manufac-ture and design of merchandising display equipment andrelated products on order.It isadmitted and stipulated that Respondent is a NewYork corporation which has at all times material hereinmaintained a business at 155 East 23rd Street, New York,New York, where it is engaged in the manufacture anddesign of merchandising display and promotional equip-ment. It was further stipulated at the hearing and Iconclude and find that Respondent during the past yearsold and shipped from its New York plant, goods valued inexcessof $50,000 to destinations located outside the Stateof New York.Considering the foregoing, 1 conclude and find that theRespondent is now, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and subject tothe Jurisdictional standards of the Board which warrantsthe Board asserting jurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDAnthony Prezioso credibly testified that he has been vicepresident of Local 2682 of the United Brotherhood ofCarpenters for 5 years; that employees participate in Local2682 organization; that said organization has a constitu-tion and bylaws; that said organizationexistsin whole orin part for dealing with employers on matters concerningemployees' working conditions such as hours, sick leave,vacation and such other benefits; and that the constitutionand bylaws provide for the election of officers and generalmembership meetings to be held periodically.The credible testimony of Prezioso and Hugar, and theexhibits in the record, clearly establish that Preziosodiscussed and counseled with some of Respondent'semployeeswith respect to their efforts to organizeRespondent's employees into Local 2682 (the Union) andto secure representation rights for Local 2682.Inote with respect to the foregoing findings of fact, thefollowing excerpt from Prezioso's credited testimony:Q.And does this organization exist in whole or inpart dealing with employees' working conditions suchas hours, sick leave, vacation and other benefits such asthose?A.Yes, sir.I further note thatit ismy recollection that the precisequestion to Prezioso was to the effect as to whether hisorganization existed to deal with employers concerningemployees' working conditions. No motion to correct therecord in this regard has been made. I find it unnecessaryto correct the record in such regard since I find it clear thatan inference is warranted from all the facts, and I drawsuch inference, that Local 2682 existed to deal withemployers concerning employees' working conditions. Ialsonote that the overall facts clearly show that theRespondent believed that Hugar was engaged in unionactivity,aswillbe subsequently established by theevidence.In view of the foregoingfacts,I conclude and find thatLocal 2682 of the United Brotherhood of Carpenters is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.Preliminary IssueSupervisory StatusFrom a composite of the credible testimony of Joseph(Joe)Weishar,president of Respondent,and Tito Arroyoand Ronald Hugar,employees of Respondent,the follow-ing facts are established:Joseph(Joe)Weishar is president of Respondent and isin charge of the business.InMarch 1973,2President2Hereafter all dates will be referable to the year 1973 unless otherwisespecified NEW VISION DISPLAY129.Weishar discharged employee Paula Chin for repeatedlateness and/or complaining about poor ventilation; 3 andhe discharged employee Hugar on April 11 for lateness.The record further shows that Tito Arroyo, foreman andproduction manager for Respondent for 5 years, makeswork assignments to employees after consulting withPresidentWeishar. He orders supplies, checks the time-cards or attendance of employees, calls them on thetelephone if they are absent and are needed on the job,warns them about being late for work, and checks theproducts before they are shipped. If the products are notsatisfactory, he returns them to the employees for correc-tion. Sometimes employees advise him they will be late orrequest permission from him to be absent. He has warnedemployees when they took too much time for lunch, and ifthey did not comply, he informed them that he wouldreport them to President Weishar. He reports conditions ofthe plant to the president, and he hired a carpenter (ChrisDevallier) with authorization from the president. Thus, it isclear from the foregoing, and 1 conclude and find thatpresidentWeishar and Arroyo, are supervisors within themeaning of Section 2(11) of the Act.B.Union Activity and Respondent's KnowledgeThereofA composite of the undisputed credited testimony ofRonaldHugar established that he was employed byRespondent along with four (and at later times as many assix) other carpenters in October 1972. Other employees ofRespondent worked as either artists, packers and receivers,or clericals, for a total of 13 plant employees. There was ageneral problem of plant employees reporting to worklate.4 In November 1972, Hugar reported to work 1 hourlate and was asked by President Weishar, what was theproblem. Hugar was warned about his lateness at this time.In an effort to reduce the problem of lateness, Respondentchanged the reporting time from 8 a.m. to 9 a.m., but 2weeks later changed the time back to 8 a.m., because it wasproven unsuccessful. In mid-March, employee Paula Chinwas discharged by Respondent for repeated lateness,although employee Michaela Grand testified that Chin wasdischarged because she complained to President Weisharabout the ventilation in the plant, which was a concern ofseveral employees.5Recently after the discharge of Paula Chin, a notice wasposted in the plant, which in essence provided that anyemployee who came in after 8 o'clock without specialpermission from President Weishar Or Tito Arroyo wouldbe immediately dismissed. However, the timesheets showthat several employees were nevertheless frequently latepractically throughout the month of March (3-28). Aboutthe last part of March, Hugar returned to the plant from aspecific job assignment and found Janice Conway, Tito3The evidence is not precise in this regardThis fact is fut ther corroborated by the testimony of Michaela Grand,who had also been reprimanded for lateness, as well as by the testimony ofChristopher Wilson, president Weishar and plant timcsheets5 i credit the testimony of Respondent that Paula Chin was dischargedfor lateness, since the plant timesheets show Chin was frequently late andabsent, and no other employee had actual knowledge as to why she was infact discharged6Arroyo admitted that he was present with other employees ofArroyo, and Denicio discussing the dismissal (discharge) ofPaulaChin.As a result of a general feeling of jobinsecurity amongst the employees and complaints abouthealth conditions (difficulty breathing as a result of dustand fumes from dyes and paints) within the plant, theemployees commenced discussing the need for a union.6About 2 weeks later, Hugar contacted the Union andarranged for a meeting scheduled for April 9. He askedArroyo to attend the meeting but was advised by the latterthat he had a dental apppointment on that date; and thathe did not trust unions but he would try to attend andlisten.On Saturday, April 7, Hugar called Arroyo andrequested permission to report for work at 9:30 a.m. (1-1/2hours late) on Monday, April 9, in order to apply for acontractor's license at theDepartment of ConsumerAffairs.?When he reported to work late on April 9, he wasnevertheless warned about lateness by President Weishar.The meeting with the Union was held on the afternoon ofMonday, April 9 as heretofore scheduled, but Arroyo wasnot in attendance.It is further established by the undisputed and creditedtestimony of Union Representative Prezioso that on April9 he received a telephone call from Hugar who informedhim that a majority of the employees at Respondent's plantwanted to be organized; that after work on the same day,Ronald Hugar and fellow employees Candyce Haspel andJanice Conway came to his office for a meeting duringwhich he explained the advantages of the Union andsuggested that they constitute the organizing committee.Since it was established that it would be difficult to identifyand contact the other employees as theycameout of thebuilding after work, Hugar agreed to take the applicationcards into the plant and have the employees sign them.Hugar was designated chairman of the organizing commit-tee and he visited the union office for further discussion onApril 10, when he submitted six union cards signed byemployeesMichaelaGrand, Janice Conway, RonaldHugar, Mary Didoardo, Christopher Wilson, and CandyceHaspel. Employee Grand's card was signed on April 9 andthe other cards were dated April 10.The undisputed and credited testimony of Hugar furtherestablished that Hugar was late in reporting to work onTuesday, April 10; and that he was summoned to the officeof PresidentWeishar and reprimanded for being late onApril 8 and 10. He was further warned by Weishar that ifhewere late again, he would be discharged. Alsoreprimanded for lateness on the same days (April 9 and 10)was carpenter Christopher Wilson.8During the lunch hour on April 10, Hugar, Haspel, andConway held a meeting with plant employees, includingArroyo, in open plant view around Arroyo's table in the artshop,when Hugar explained what transpired at theRespondentwhen unionizationof the plant was discussed in late March.after the discharge of Paula Chin Therefore,Hugar s undisputedtestimonyin this regard is corroborated by the undisputed and credited testimony ofemployee Michaela Grand7Iiugar's statementabout his requestto be late onApril 9 is creditedbecause it was not denied by Arroyo and Hugardid not impress meas beinguntruthful inthis regardFHugar s testimony was corroborated by the testimony of PresidentWeishar in this regard 130DECISIONSOF NATIONALLABOR RELATIONS BOARDmeeting with the Union on April 9, and Haspel andConway answered questions. Hugar distributed the unioncards and asked the employees to sign them to assure amajority support for the Union. Later that afternoon, he(Hugar) met Arroyo in the men's room where the latteradvised him that the Spanish-speaking people did not wanta union and that he (Arroyo) had talked to Joe Weisharabout it and he (Arroyo) had decided that the Spanish-speaking people did not want a union.9Arroyo credibly admitted that he attended the employeemeeting during the lunch hour on April 10 and that he hada conversation with Hugar later that afternoon, when hetoldHugar that he did not like unions and that he haddiscussed the Union with Joe Weishar that same day afterthe meeting and was asked by Weishar, who was in chargeof the union activities, and he told him Hugar and Conwaywere the employees who wanted the Union. Arroyo furtheradvisedHugar that he had told Weishar that people(employees) were interested in a union and Weishar said ifthey wanted a union they should make sure they get a goodone.10Weishar did not say anything else about the Unionbut he said all employees were also going to be moved.Upon a composite of the foregoing undisputed andcredited testimony, I conclude and find that RonaldHugar, Janice Conway, Candyce Haspel, and otheremployees of Respondent were engaged in concerted orunion activity from late March, following the discharge ofPaula Chin, and especially on April 9, 10, and 11, whenHugar was ultimately discharged; that Respondent hadactual, representative, and imputed knowledge of saidunion activity through President Joseph Weishar, Supervi-sorTitoArroyo, and the small plant doctrine (13employees), respectively; that President Weishar's suddenand severe ultimatum about lateness to Hugar on April 10following the union meeting on April 9, and Arroyo's priorknowledge of that scheduled meeting and his negativestatements about unionization on April 9 and 10,as well asPresidentWeishar's and Arroyo's knowledge of the lunchhour meeting on April 10 followed by Hugar's dischargeon April 11, all constitute animus by Respondent towardsunionization of its plant and Hugar's leadership roletherein.C.Discriminatory Dischargeof EmployeeHugar further testified that on Wednesday, April 11, hewas experiencing difficulty breathing and he called theplant at 7:45 a.m.I I but received no response, so he decidedto wait until 9 o'clock to call again and report that he wasill.About 8:45 a.m., he was awakened by a telephone callfrom Joe Weishar, and he testified that the followingconversation ensued:He asked where I was. I told him I was ill on thatparticular day. He then stated he had warned me theday before for lateness. I tried to explain to him thatparticular time that this was a different circumstance. Iwas ill, unable to work, not late. At which case he saidthat he decided that he was going to have to let me goand I said if that is the way you want it, he said that theway it has to be and I told him he would be hearingfrom me and he said I'm sure I will, and hung up onme.Subsequently, Hugar called his physician, Dr. Genusi,who advised him to come to his office at 11:30 a.m.12 Afterseeing his doctor, Hugar called Respondent and requestedhim to mail his check to him.PresidentWeishar's testimonial account of the telephoneconversation which ensued between himself and Hugar atabout 8:45 a.m. on April 11 differs from Hugar's asfollows:Q.A.Q.him?Did you speak to Hugar?Yes, I did.What did he say to you and what did you say toA. I asked him why he hadn't come in. He said thathe was sick. I then asked him if he had consideredcalling the shop. There was no response. And I said, inthat case, I would suggest that we terminate ourrelationship, andMr. Hugar said you will be hearingfrom me. And I said I am certain of that.13Hugar has never been called at home by plant manage-ment even though he had been absent previously for anentire day due to illness. A week or two later Hugar wentto the office of Weishar and talked with him as follows:I requested at that time if he would be willing to talkabout reinstatement on the job. He said no because hehad received the charge from the National LaborRelations Board, that he felt that he couldn't possiblybegin to discuss reinstatement. 149Arroyo corroborates Hugar's testimony by his admission that he waspresent at the lunch hour meeting on April 10 and he appeared to betruthful in his testimony10While I do not discredit Arroyo's testimony with respect to PresidentWeishar's response that if the employees"wanted a union they should makesure they get a good one," I do not give any weight to it because the logicalinconsistency of the evidence indicatesthatWeisharwas either not sincere inthis regard,or that his attitude towards plant unionization had changed toone of animus subsequent to his discussion with Arroyo on April 10, asindicated by his discharge of Hugar on April 11.Ii I make no determinationof the credibilityof Hugar's testimony thathe called the plant at 7 45 a.m.to report that he was ill because the eventsthat followed make a resolution of this issue of fact unnecessary.12A note from Dr. Genusi indicating Hugar was seen by him on April 11was presented at the hearing.13 I credit the undisputed testimony of both Hugar and PresidentWeishar that during their telephone conversation(at 8.45 a.m.)on April 11.Hugar advised Respondent that he was ill.However.Idiscredit PresidentWeishar'stestimony to the effect that Hugar did not respond when he askedHugar why hadhe not called to advise that he was ill, because thiscontention does not coincide with the logicalconsistency of the evidencewhich precededor followed that conversation.Morespecifically, it appearsthat since Hugar said he was ill, Respondentcould not chargehim withlateness so he prematurely concluded and charged him with failing to callthe plant,hastilydischarged him, and thereby precluded a possible orprobable findingthat Hugar was going to call the plant subsequent to 8 45a.m.i iIcredit Hugar's testimonial account of his visit to President Weishai'soffice about2 weeks after his discharge to discuss possible reinstatement,because President Weishar admitted that Hugar visited him at this time, andhe didnot emphaticallydenythat he said there wasno possibility forreinstatement since Hugar had filed a charge with the National LaborRelations Board against Respondent.Moreover,I received the impression,from the testimony of Hugar and Respondent,that Hugar was telling the NEW VISION DISPLAYSeveral things were said past that point.We discussed about my organizing the union, my unionactivitieswhere he made the statement that heconsidered me irresponsible for taking on the activityof organizing the union because-Q.Can I ask you-A.He stated that I felt that he was irresponsible.and he said "he felt that I was out to get him or it was on apersonal vendetta." He said Weishar also asked why all thesecrecy and Hugar tried to explain that the employees werenot acting secretly and that they had met openly in theplant.PresidentWeishar testified that he feld compelled tocome to the plant early on the morning of April 10 toseverelywarn Hugar and Wilson about theirlatenessesbecause he did not want to fire them, since he knew howhis employees were dissatisfied about his discharge ofPaula Chin.15In view of the foregoing credited evidence, I concludeand fmd that although Respondent's (President Weishar's)discharge of Hugar on April 11 was probably based, inpart, upon Hugar's probable lateness without permissionor his possible failure to call the plant to advise that hewould not be in, his discharge was substantially motivatedby Respondent'sanimusforHugar's union activity andwas therefore discriminatory, in violation of Section 8(a)(3)and (1) of the Act; and that Respondent's failure andrefusal to offer to rehire, or to rehire, Hugar because hefiled an unfair labor practice charge against Respondentwas likewise discriminatory in violation of Section 8(a)(4)of the Act.Ido not credit the decision (G. C. Exh. 3, admitted inevidence) of the New York Unemployment InsuranceReferee dated June 11, 1973, because it does not appear tobe relevant or necessary for a decision in this matter.D.Analysis and ConclusionI find that Local 2682, United Brotherhood of Carpen-ters, is a labor organization within the meaning of Section2(5) of the Act. This conclusion is amply supported by thecredible testimonial account of Anthony Prezioso, vicepresident of Local 2682 (the Union) and his efforts to assistRespondent's employees in organizing a union. Histestimony and all other testimony relating to the existenceand activity of Local 2682 are undisputed in the record.I also find upon the undisputed and credible testimonyof Hugar and Arroyo that concerted activity of Respon-dent's employees commenced in late March, and upon thetestimony of Prezioso, Hugar, Wilson, and Respondent'ssupervisor, Arroyo, that an organizing campaign on behalfof the Union was commenced on April 9, 1973, and thatRonald Hugar spearheaded the Union's organizationaldrive.With respect to the crucial questions as whethertruthin this regard.15 I creditPresidentWeishar's testimony regardinghis reasonfor comingto the plant early on April 10as an incidentalpart of thetotal reason, inview of the substantial evidenceof his and Arroyo's supervisory role, theirknowledge of Hugar'sunionactivity,and animuson their parttowards thatactivity.131Respondent had knowledge of the organizing campaignandHugar's leadership role therein, the evidence isabundantly clear from the testimony of Hugar andRespondent's own supervisor, Arroyo, who verified hissupervisory role and communicated his dislike and distrustof unions to Hugar on April 9 and 10. Arroyo was invitedto the first organizing meeting on April 9. He attended thelunch-hour organizingmeetingon April 10 and admittedhediscussed the organizational efforts andHugar'sleadership role therein with Respondent (Weishar) onApril 10. I credit the testimony of both Hugar and Arroyoon this issue of company knowledge and particularly notethatRespondentWeishar, at no time throughout therecord of evidence herein, ever denied that he hadknowledge of the organizing efforts of the employees onand prior to April 11. Since supervisor Arroyo knew aboutHugar's union activity, his knowledge is imputed toRespondent, who nevertheless received actual knowledgeof said activity during his conversation with Arroyo onApril 10.16Moreover, knowledge of Hugar and other employees'concerted or union activity may also be inferred toRespondent from the following chain of circumstantialevidence: (1) the small number of employees at the plant(approximately 13); (2) the fact that Hugar had spoken infavor of the Union to other employees at a lunch-hourmeeting the day before he was discharged; (3) SupervisorArroyo's knowledge that Hugar was spearheading unioni-zation efforts and expressed his disagreement with thesame;and (4) Respondent's severe warning to Hugar aboutlateness onthe day after the Unionmeetingson April 9and 10.17 Since this severe warning to Hugar (who hadbeen late about 80 percent of his working tenure withRespondent) occurred immediately following the twoaforementioned organizingmeetingsand on the day beforehis discharge, it would appear, and I therefore find, thatboth the warning and discharge were motivated by animuson the part of Respondent. This conclusion is furthersupported by the following additional facts: (1) Respon-dent had demonstrated a rather tolerant attitude towardslatenessesof Hugar and other employees until April 10;and (2) Respondent's statementtoHugar is to the effectthat he could not considerreinstatingHugar since thelatter filed a charge against Respondent with the NationalLabor Relations Board. Not only does this statementconstitute evidenceof union animusbut it would alsoconstitute a violation of Section 8(a)(4) of the Act, if itwere in fact litigated. However, since I do not deem thisstatement to have been litigated, I will not make a findingof a violation of Section 8(a)(4) of the Act.Moreover, so precipitous was Respondent'sanimustowards Hugar on April 11 that, anticipating Hugar wasgoing to be late, he called Hugar at home at 8:45 a.m. anddischarged him, allegedlyfor lateness on failureto call in,when in fact Hugar did not report for work but allegedly16Koller Craft Plastic Products, Inc,1 14 NLRB 990.17Wiese Plow Welding Co, Inc,123 NLRB 616, 618.18 1 credit the undisputed testimony of Hugar with respect to Respon-dent's statement to Hugar weeks after his discharge,in declining to considerhis reinstatement because he had filed a charge against Respondent with theNational Labor Relations Board. 132DECISIONS OF NATIONALLABOR RELATIONS BOARDwas going to call the plant at 9 a.m. to advise that he wasgoing to remain home because he was ill.19 Under thesecircumstances it appears to he immaterial whether Hugarcalled the office of Respondent on April I I or whether hewas in fact ill. Respondent's hasty discharge of Hugarprecludes an actual determination as to whether Hugar wasgoing to be late or was going to call the plant at a laterhour; or whether he was going to be absent from workwithout calling the office on April 11. Such hasty action byRespondent in an anticipation that Hugar was going to belate or absent without reasonable cause appears to indicatehow eager Respondent was to obtain evidence of thatultimate condition (lateness, or even assuming failure tocall) which he had warned Hugar would constitute groundsforhisdismissal.While the evidence is clear thatRespondent, for a considerable period of time, had had avalid ground ("lateness") to discharge Hugar, it is equallyclear thatRespondent was tolerant towards Hugar'slateness until April 9 or 10, when he learned about Hugar'sunion or concerted activity and discharged him on April11.The evidence does not unequivocally show that Hugarwas going to be late or absent on April 11. However,assuming that he was going to be late, the record showsthat other employees of Respondent were frequently lateand that there does not appear to be much evidence ofRespondent'sdiligenceto enforce timely reporting to workuntil his severe warning to Hugar and Wilson on April 9and 10. This observation is further amplified when it isnoted that Wilson was late on a few occasions subsequenttoHugar's discharge but was not discharged until lateMay.Based upon the foregoing analysis and evaluation of theevidence, 1 am satisfied that it is amply sufficient tosupport the conclusion and finding that Respondentdiscriminatorily discharged Hugar for his union activity, inviolation of Section 8(a)(1) and (3) of the Act; and thatRespondent's contention that Hugar was discharged forlateness ismerely pretextual in an effort to justify hisdischarge.Moreover, since Respondent's discharge ofHugar was in part, substantially, even if not entirely.motivated by Hugar's concerted or union activity, suchdischarge was nevertheless coercive and discriminatory,although for several months Respondent appears to havehad valid grounds to discharge him. Thus, it becomesobvious that neither lateness nor failure to call in was thereal, even if not the only, basis for Hugar's discharge, butrather, his concerted or union activity.20IV.THE EFFECT OF TILE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with its operations insection I, above, have a close, intimate, and substantialrelationship to trade, traffic and commerce among the10 f do notdeem it necessary to credit or discreditHugar's testimony thathe had calledRespondentat about 7 45 a in on AprilII to report that hewas ill,since subsequent circumstances make such a determinationimmaterial20 J P.Stevens& Co v. N LR B,380F 2d 292, 300 (C A. 2, 1967),N L R.B v. UlbrichStainlessSteel,Inc , 393 F 2d 871, 872 (C A. 2, 1968)several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in an unfairlaborpracticewarrantinga remedialorder, I shallrecommend that it cease and desist therefrom and that ittake certain affirmative action to effectuate the policies ofthe Act.Ithaving been found that Respondent dischargedRonald Hugar in violation of Section 8(a)(1) and (3) of theAct, the recommended Order will provide that Respondentofferreinstatementto his job, and make him whole for lossof earnings within themeaning andin accord with theBoard'sdecisionsin F.W.Woolworth Company,90 NLRB289, andIsisPlumbing & Heating Co.,138 NLRB 716,except as specificallymodified by the wording of suchrecommended Order.Because ofthe character of the unfair labor practiceherein found, the recommended Order will provide that.Respondent cease and desist from in any mannerinterfering with, restraining, and coercing employees in theexercise of their rights guaranteed by Section 7 of the Act.N.L.R. B. v. Entwistle Mfg., Co.,120 F.2d 532, 536 (C.A. 4).Upon the basis of the above findings of fact and uponthe entire record in thiscase,make the following:CONCLUSIONS OF LAW1.New Vision Display, Inc., the Respondent, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Local 2682, United Brotherhood of Carpenters, isand has been at all times material herein a labororganization within the meaning of Section 2(5) of the Act.3.By discriminating in regard to the tenure ofemployment of Ronald Hugar, thereby discouragingmembership in the Union, a labor organization, Respon-dent has engaged in unfair labor practices condemned bySection 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER 21Respondent,New Vision Display, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, or otherwise discriminating againstemployees in regard to hire or tenure of employment, orany term or condition of employment because of theirprotected concerted activities.(b) In any other manner interfering with, restraining, or21 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes. NEW VISION DISPLAYcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act except to the extent that suchrightsmay be affected by lawful agreements in accord withSection 8(a)(3) of the Act,2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to Ronald Hugar immediate and full reinstate-ment to his former position or, if such position no longerexists,toa substantially equivalent position,withoutprejudice to his seniority or other rights previouslyenjoyed, and make him whole for any loss of pay sufferedby reason of the discrimination against him with interest atthe rate of 6 percent, in the manner described in thesectionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of the recommended Order.(c) Post at Respondent's plant at New York, New York,copiesof the attached notice marked "Appendix." 22Copies of said notice, on forms provided by the RegionalDirector for Region 2, after being duly signed byRespondent's representatives, shall be posted by it immedi-ately upon receipt thereof, and be maintained by Respon-dent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced or covered by any other material.(d) Notify the Regional Director for Region 2, in writing,within 20 days from the date of receipt of this Order, whatsteps the Respondent has taken to comply herewith.22 In the event the Board'sOrder is enforced by a Judgment of theLnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "133APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT discourage membership in the UnitedBrotherhood of Carpenters, Local Union No. 2682, orany other labororganization,by discharging employeesor otherwise discriminating in any manner in respect totheir tenure of employment or any term or condition ofemployment.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise andenjoyment of rights guaranteed to them by Section 7 ofthe National Labor Relations Act.WE WILL offer Ronald Hugar immediate and fullreinstatement to his former position, or if such positionno longer exists, to a substantially equivalent one,without prejudice to the seniority and other rights andprivileges enjoyed by each, and make each whole forany loss of pay he may have suffered by reason of hisdischarge,with interest at the rate of 6 percent perannum.All our employees are free to become, remain or refuseto become orremain,members of said Local Union No.2682, or any other labor organization.NEW VISION DISPLAY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 36th Floor, FederalBuilding, 26 Federal Plaza, New York, New York 10007,Telephone 212-264-0330.